Citation Nr: 1515692	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) at the RO in September 2010.  A transcript of the hearing is in the Veteran's file.  During the pendency of this appeal, the VLJ that conducted this hearing retired from the Board. 

In April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2014, the Veteran appeared at another hearing before the undersigned VLJ.  A transcript of this hearing is in the Veteran's file.


FINDINGS OF FACT

1.  On VA-contract audiology examination in May 2007, the Veteran had Level I hearing in both ears.

2.  On a private audiology evaluation in October 2010, the Veteran had Level II hearing in the right ear and Level I hearing in the left ear.

3.  On VA audiology examination in February 2011, the Veteran had Level III hearing in the right ear and Level I hearing in the left ear.



CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

VA's duty to assist has been met.  The RO has obtained service records and VA and non-VA treatment records.  The Veteran was afforded a VA-contract examination in May 2007 and a VA examination in February 2011.  The examination reports are adequate as they were based on the Veteran's history and described hearing loss in sufficient detail so that the Board's evaluation is an informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Although the Veteran testified that his hearing acuity had 'deteriorated a bit' since an examination in 2005, he has not alleged, nor does the record show, that his hearing loss has worsened in severity since the most recent examination in February 2011.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Rating Factors

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.  

Analysis

In a rating decision in July 2007, the RO granted service connection for bilateral hearing loss and assigned a 0 percent rating effective from May 13, 2005.

On VA-contract examination in May 2007, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
25
70
90
49
96
LEFT
10
35
65
90
49
96

Applying the results in TABLE VI, the findings yield a numeric designation of Level I for the RIGHT and the LEFT ears, as the average 49 puretone decibel loss is in the range between 42 and 49 average puretone decibel loss, and RIGHT and LEFT ear speech discrimination scores are 96 percent.

Entering the resulting bilateral numeric designation of Level I for the RIGHT and Level I for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.

An October 2010 audiology report from Kaiser includes a graphical representation of the Veteran's hearing impairment.  The Board as the finder of fact may interpret the evidence presented when the provided graphical representation is sufficiently clear to permit the proper interpretation.  This report shows that the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20 
35
80
95
57.5
92
LEFT
20
50
80
105
63.75
100

Although it is not indicated whether the Maryland CNC test was used to obtain these speech recognition scores, the Board notes that even assuming that it was; the audiometric findings do not warrant the assignment of a higher rating.

Applying the October 2010 audiometric results in TABLE VI, the findings yield a numeric designation of Level II for the RIGHT ear, as the average 57.5 puretone decibel loss is in the range between 58 and 65 average puretone decibel loss, and RIGHT ear speech discrimination score is 92 percent; and Level I for the LEFT ear, as the average 63.75 puretone decibel loss is in the range between 58 and 65 average puretone decibel loss, and LEFT ear speech discrimination score is 100 percent.  

Entering the resulting bilateral numeric designation of Level II for the RIGHT and Level I for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.  

On VA examination in February 2011, the Veteran reported difficulty hearing people from behind, especially when in a crowd.  He also reported that he worked in a prison warehouse and he aggravated people at because he sometimes forgot to turn on his emergency brake when departing his forklift.  The forklift sounds an alarm, which he could not hear, but others could.  He also reported difficulty localizing sounds due to his hearing loss, which he reported was a safety issue.  The Veteran also indicated that conversations at work are difficult to hear and understand.  He often misinterpreted what was being said, causing him to miss instructions or to be laughed at.  

The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
40
75
105
58.75
88
LEFT
15
25
75
90
51.25
92

The examiner indicated that the changes in pure threshold tones since the May 2007 examination were insignificant, with the exception of a 15 dB decreased at 4000 Hz in the left ear.  Also, bilateral word recognition scores decreased slightly from excellent to good, bilaterally.

Applying the results in TABLE VI, the findings yield a numeric designation of Level III for the RIGHT ear, as the average 58.75 puretone decibel loss is in the range between 58 and 65 average puretone decibel loss, and RIGHT ear speech discrimination score is 88 percent; and Level I for the LEFT ear, as the average 51.25 puretone decibel loss is in the range between 50 and 57 average puretone decibel loss, and LEFT ear speech discrimination score is 92 percent.  

Entering the resulting bilateral numeric designation of Level III for the RIGHT and Level I for the LEFT ear to TABLE VII yields a noncompensable or 0 percent disability rating under Diagnostic Code 6100.  

VA treatment records show that on an audiology consult in July 2013, word recognition scores were good in both ears.  The Veteran was referred for a hearing aid fitting, which he is shown to have received in August 2013.

At the Veteran's hearings, he reported that his hearing aids have not corrected his inability to hear what people are saying.  He stated also that he has problems when there is background noise and it is hard distinguish what people are saying.  He further testified that he has problems with crowds and hearing people over the radio or television and indicated that he does best with one on one conversation.

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment has not been shown under 38 C.F.R. § 4.86 at any time during the appeal period. 

On the basis of the audiograms of record, the Veteran's hearing loss does not meet the criteria for a compensable rating at any time during the appeal period. 


Extraschedular Consideration

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

The February 2011 VA examination report contains a description of the Veteran's subjective report that his hearing loss causes significant difficulty in his daily environment.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Veteran has not described functional effects that are considered "exceptional," or that are not otherwise contemplated by the assigned evaluation.  The evidence shows that the Veteran's service-connected hearing loss results in difficulty hearing and understanding conventional speech in the presence of background noise and in other types of situations including in person, in crowds, on the telephone, during conversations, and hearing high-pitched sounds; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  There is no evidence that his hearing loss causes frequent hospitalization or that it interferes with his employment beyond what is contemplated by the rating criteria.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected bilateral hearing loss disability is adequate.  Referral for an extraschedular rating is not required.  38 C.F.R. § 3.321(b)(1).  




A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised a claim for a total disabled rating for compensation based on individual unemployability, nor is one reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


